The defendant was indicted for an assault and battery upon her husband. The State introduced the husband as a witness, who testified that the defendant struck him with an axe. The defendant objected to this testimony, and the opinion of this Court is based upon its competency. Verdict of guilty. Judgment. Appeal by defendant.
In S. v. Hussey, 44 N.C. 123, the principle involved in this case was considered, and it was determined that the wife was not a competent witness against her husband for an assault and battery upon her by him where no lasting injury is inflicted or threatened to be inflicted upon her; from which it would follow that neither was a competent witness against the other in such cases. S. v. Rhodes, 61 N.C. 453; S. v. Oliver, 70 N.C. 60.
In the present case the wife is indicted for an assault and battery upon her husband by striking him with an axe, without any sufficient provocation. Is he a competent witness to prove the assault? The instrument used is a dangerous one, and is a deadly weapon, calculated to inflict lasting injury. The use of it indicates malice, and its character would be considered by a jury upon a question of an assault with intent to kill. We think in such case the defendant is indicatable, and ex necessitate that the husband is competent, as the wife would be if the assault had been upon her. We think it unnecessary to say more, as it would be substantially a repetition of the reasoning in the cases above cited.
PER CURIAM.                                             No error.
Cited: S. v. Parrott, 79 N.C. 616; S. v. Fulton, 149 N.C. 497. *Page 374 
(524)